[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Filed September 16, 1997
This is an action for personal injuries arising out of a motor vehicle accident, in which an automobile owned by defendant Shirley Gaines and operated by her daughter Tywana Gaines collided with the plaintiff's vehicle. The defendant Shirley Gaines has moved for summary judgment on the basis that her affidavit, in which she attests that Tywana had no authority to use the car, rebuts the family car presumption under General Statutes § 52-182.
The existence and scope of permission to use an automobile is a matter peculiarly within the knowledge of the defendants. Any rule that their testimony contrary to the existence of such permission overcomes the presumption "would seem to operate unfairly, since it may enable the defendant to overcome the effect of the presumption by a simple assertion that no consent was ever given." Sutphen v. Hagelin, 32 Conn. Sup. 158, 162,344 A.2d 270 (1975). The presumption is not ousted simply by the introduction of evidence to the contrary. Cooke v. Nye,9 Conn. App. 221, 226, 518 A.2d 77 (1986). Whether the family car doctrine applies remains a disputed material question of fact. CT Page 8929
Accordingly, the motion for summary judgment is denied.
ZOARSKI, J.